288 N.J. Super. 478 (1996)
672 A.2d 1177
JANET LYNN HOEFERS, PLAINTIFF-RESPONDENT,
v.
WILLIAM H. JONES, SR., DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted February 21, 1996.
Decided March 8, 1996.
Before Judges PRESSLER, KEEFE and WEFING.
Louis D. Fletcher, attorney for appellant (Mr. Fletcher, of counsel; Michael R. Contarino, on the brief).
Ulrichsen, Amarel & Eory, attorneys for respondent (John S. Eory, on the brief).
*479 PER CURIAM.
The orders of the Chancery Division, Family Part, are affirmed substantially for the reasons stated in Judge Herman's opinion decided April 29, 1994.